      Case 7:19-cv-00394 Document 7 Filed on 11/10/20 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        November 10, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


GUILLERMO CARLOS CRUZ                             §
                                                  §
                                                  §
                                                  §
VS.                                               §   CIVIL ACTION NO. 7:19-CV-394
                                                  §
GEORGE CASTANERA                                  §   CRIM. ACTION NO. 7:13-CR-306-1
                                                  §
                                                  §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND TRANSFERRING CASE

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Guillermo Carlos Cruz’s action pursuant to 28 U.S.C. § 2241. After having reviewed

the said Report and Recommendation, and no objections having been filed by either party, the

Court is of the opinion that the conclusions in said Report and Recommendation should be

adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 4 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 should be

transferred to the Abilene Division of the Northern District of Texas, and that a certificate of

appealability should be DENIED as unnecessary.

       The Clerk shall send a copy of this Order to the Petitioner.




1/2
      Case 7:19-cv-00394 Document 7 Filed on 11/10/20 in TXSD Page 2 of 2




       SO ORDERED November 10, 2020, at McAllen, Texas.


                                          ___________________________________
                                          Randy Crane
                                          United States District Judge




2/2
